In an action to recover damages for personal injuries sustained by the appellant and for damage to his automobile, as a result of a collision, occurring at the intersection of two public streets, between appellant’s automobile and a truck owned by respondent Unity Coal Corp. and operated by respondent Brown, judgment in favor of respondents affirmed, with costs. No opinion. Nolan, P. J., Adel, Schmidt and Murphy, JJ., concur. Beldock, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum : The persistent reference by respondents’ counsel to papers not in evidence unduly prejudiced appellant.